          Case 1:18-cv-01620-CKK Document 23 Filed 03/25/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 FIX THE COURT,                          )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                 Case No. 18-1620 (CKK)
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
                                         )
                             Defendant. )
                                         )

                                   JOINT STATUS REPORT

       Plaintiff Fix the Court and Defendant U.S. Department of Justice (“DOJ”) respectfully

submit this Joint Status Report pursuant to the Court’s Minute Order entered February 1, 2019.

       On September 17, 2018 DOJ completed its initial response to Plaintiff’s request. DOJ

processed a total of 1,743 pages. As set forth in their Joint Status Reports, the parties are working

to resolve the matter without judicial involvement. The parties have significantly narrowed the

number of issues remaining in dispute. However, the parties need additional time to confer over

these remaining issues and work on resolving this matter.

       Accordingly, the parties request that they file an additional status update on May 28, 2019.



Dated: March 25, 2019                                 Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Director

                                                      /s/ Danielle Wolfson Young
                                                      Danielle Wolfson Young (TX Bar 4098649)
                                                      Trial Attorney, Federal Programs Branch
Case 1:18-cv-01620-CKK Document 23 Filed 03/25/19 Page 2 of 3



                                  U.S. Department of Justice, Civil Division
                                  1100 L Street, NW, Room 12312
                                  Washington, DC 20005
                                  Tel.: (202) 616-2035
                                  Email: Danielle.Young2@usdoj.gov

                                  Counsel for Defendant

                                  /s/ Elizabeth France
                                  Elizabeth France
                                  D.C. Bar No. 999851
                                  Austin R. Evers
                                  D.C. Bar No. 1006999
                                  Katherine Anthony
                                  M.A. Bar No. 685150*
                                  (admitted pro hac vice)
                                  AMERICAN OVERSIGHT
                                  1030 15th Street NW, B255
                                  Washington, DC 20005
                                  (202) 869-5244
                                  beth.france@americanoversight.org
                                  austin.evers@americanoversight.org
                                  katherine.anthony@americanoversight.org

                                  *Member of the M.A. bar only; practicing in
                                  the District of Columbia under the
                                  supervision of members of the D.C. Bar
                                  while application for D.C. Bar membership
                                  is pending.

                                  Counsel for Plaintiff




                              2
         Case 1:18-cv-01620-CKK Document 23 Filed 03/25/19 Page 3 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 FIX THE COURT,                          )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 18-1620 (CKK)
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
                                         )
                             Defendant. )
                                         )

                                     PROPOSED ORDER

       Upon consideration of the parties’ Joint Status Report, it is hereby ORDERED that the

parties shall submit a Joint Status Report not later than May 28, 2019.

       SO ORDERED.




Date: ________________________                       ____________________________________
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                3
